ACCEPTED
                                                                                          04-15-00676-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                     11/9/2015 3:13:32 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                                    Case No. 04-15-00676-CV

                                                                    FILED IN
                                                             4th COURT OF APPEALS
                                                              SAN ANTONIO, TEXAS
                            IN   THE FOURTH COURT OF APPEALS 11/9/2015 3:13:32 PM
                                     SAN ANTONIO, TEXAS        KEITH E. HOTTLE
                                                                     Clerk


             Jose George, Matilde D. George, and Elaine George, Appellants

                                               v.

                                     Compass Bank, Appellee


                                From Cause No. 2015-CI-12375
                            (severed from Cause No. 2014-CI-03773)
                        45th Judicial District Court, Bexar County, Texas
                         The Honorable Solomon Casseb, III presiding


                                 Notice of Appearance of Counsel


To the Clerk of this Court and all Parties of Record:

         Please enter the appearance of Michael D. Conner of Hirsch & Westheimer,

P.C. as lead counsel in this Court for Appellee, Compass Bank (“Compass”). Also,

please notice that William P. Huttenbach, trial counsel, also of Hirsch &

Westheimer, P.C., enters his appearance as counsel of record in this Court.

         Michael D. Conner hereby requests that all notices given or required to be

given in this case and in any cases consolidated herewith, and all papers served or




930505.20130509/2260108.1
required to be served in this case and in any cases consolidated herewith, be given to

and served upon the following:

                   Michael D. Conner
                   State Bar No. 04688650
                   mconner@hirschwest.com
                   Hirsch & Westheimer, P.C.
                   1415 Louisiana, 36th Floor
                   Houston, Texas 77002
                   Tel: (713) 220-9162
                   Fax: (713) 223-9319.

                                           Respectfully submitted,

                                           HIRSCH & WESTHEIMER, P.C.

                                           By: /s/ Michael D. Conner
                                             Michael D. Conner
                                             mconner@hirschwest.com
                                             State Bar No. 04688650
                                             William P. Huttenbach
                                             State Bar No. 24002330
                                             phuttenback@hirschwest.com
                                             1415 Louisiana, 36th Floor
                                             Houston, Texas 77002
                                             Telephone: (713) 220-9162
                                             Facsimile: (713) 223-9319

                                           Attorneys for Appellee Compass Bank




                                                2
930505.20130509/2260108.1
                            Certificate of Compliance

     I certify that this document complies with the type-volume limitation of Tex.
R. App. P. 9.4. This document is in a proportionally spaced typeface using
Microsoft Word 2013 with 14 point Times New Roman font.


                                           /s/ Michael D. Conner
                                          Michael D. Conner

                               Certificate of Service
      I hereby certify that on this 9th day of November, 2015, a true and correct
copy of the foregoing document was served as follows:

                                   Alberto Alarcon
                            Hall, Quintanilla, & Alarcon
                                    P.O. Box 207
                                  1302 Washington
                             Laredo, TX 78042-0207
                                    Via E-Service

                                             /s/ Michael D. Conner
                                             Michael D. Conner




                                         3
930505.20130509/2260108.1